462 So.2d 227 (1984)
STATE of Louisiana
v.
John E. MEYERS.
No. K 3006.
Court of Appeal of Louisiana, Fourth Circuit.
December 11, 1984.
Richard B. Stricks, New Orleans, for relator.
Leander H. Perez, Jr., Dist. Atty., Pointe-a-la-Hache, for State.
Before REDMANN, C.J., and GARRISON and KLEES, JJ.
REDMANN, Chief Judge.
We granted certiorari, staying trial meanwhile, to review the trial court's refusal to quash a bill of information charging relator with disturbing the peace, La. R.S. 14:103(A)(2), by displaying on his pickup truck while driving in Plaquemines parish a bumper sticker reading "Fuck Charles Foti, Jr." Charles Foti, Jr. is the criminal sheriff of Orleans parish. Relator represents that he was at one time employed as a deputy by Sheriff Foti. We now reverse and quash the charge.
We deem the matter controlled by cases from both the United States and the Louisiana supreme courts interpreting the constitutional right of free speech. Cohen v. California, 403 U.S. 15, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971), held protected by the constitution the expression "Fuck the draft" on a jacket worn in a county court-house *228 in the presence of women and children. City of New Orleans v. Lyons, 342 So.2d 196 (La.1977), held unpunishable the response "Fuck you" by a woman accosted by a police officer on a complaint that she was soliciting for prostitution. We find no distinction between those cases and the present matter, and the district attorney has not suggested any (nor any other reason why the information should stand).
Reversed; information quashed.